Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 16-25291-CIV-TORRES

                                              CONSENT CASE1

  DENISE PINEDA,

                 Plaintiff,

         vs.

  PESCATLANTIC GROUP, LLC,
  and CESAR CALVO,

                 Defendants.
                                                      /

            DEFENDANTS’ JOINT RESPONSE TO MOTIONS FOR NEW TRIAL
                  AND INCORPORATED MEMORANDUM OF LAW

         The Defendants Pescatlantic Group, LLC (Pescatlantic) and Cesar Calvo (Calvo), by and

  through undersigned, responds to the motions for new trial filed by the Plaintiff Denise Pineda

  (Pineda) as follows:

                                                Introduction:

         The motion for new trial is organized in two parts: a motion under Rule 50(b) and another

  under Rule 59(a)(1)(A).

         The first motion is in turn also made up of two parts: a renewal of the initial Rule 50(a)

  motion for judgment as a matter of law2 and a second argument (in two parts) that is made now,

  after judgment, for the very first time.3


  1
   The parties have stipulated to the full exercise of jurisdiction by the Honorable Edwin G.
  Torres, Magistrate Judge, to conduct any and all proceedings in this case, including trial.
  2
    Pineda had initially sought a ruling that no reasonable jury would have a legally sufficient
  evidentiary basis to find that Pineda was exempt from the Fair Labor Standards Act as a
  managerial administrative employee.
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 2 of 11



            In her second motion, under Rule 59, Pineda’s several arguments do not follow the order

  announced by the subheadings. And occasionally they resurface later in the motion again. But it

  is possible to discern that Pineda:

                    Repeats her allegations of violations of in limine rulings;4

                    Tries to equate the use of the well-known idiom “wolf in sheep’s clothing” with

                    calling a defendant “an animal;”

                    Accuses the court of deliberately harrying the jury into a making a “compromise

                    verdict” so that the courthouse could close for the day; and

                    Repeats her accusation that Calvo’s testimony was coached.

  Pineda also demands that the court should:

                    Focus on cherry-picked passages from the transcript that she has taken entirely

                    out of context but that still do not support her arguments;

                    Ignore her failures to support her assertions and arguments with references to the

                    record;

                    Ignore her failures to object and her tactical waivers of objections;

                    Disregard all evidence in the record that support the defenses and contradict

                    Pineda’s claims; and

                    “[V]indicate the court’s authority” by overturning the Jury’s verdict.




  3
    The second argument alleges violations of in limine rulings and accuses the Defendants’ legal
  counsel of having coached a witness! Beside the fact that both are patently false, neither
  argument was made in the Rule 50(a) motion. Contrary to the requirements that Pineda herself
  cites in her motion at page 8, the second argument is not based upon anything near the same or
  similar grounds as the original request.
  4
      This time, although still spurious, the allegations are at least raised in the proper motion.


                                                     -2-
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 3 of 11



  Finally, Pineda repeats her assertion that Walter Gonzalez’s impeachment testimony should not

  have been allowed and falsely accuses the Defendant of having called her a “bad mother.”



   The Plaintiff failed to meet her burdens under Rule 50(b)—both substantively and procedurally:

         Although Pineda herself correctly points out in her motion that a Rule 50(a) motion

  “must specify … the law and the facts that entitle the movant to judgment” (citing to Rule 50(b)

  and to Howard v. Walgreen Co., 605 F.3d 1239, 1243 (11th Cir. 2010)), and although she

  supplies a transcript of her entire Rule 50(a) motion as “Exhibit C” [DE 93-3] to her Rule 50(b)

  motion, she fails to recognize that her motion was inadequate in both regards. Pineda’s Rule

  50(a) motion was deficient in that she failed to specify any law that would entitle her to

  judgment and in that the evidence that she argued was missing to support the exemption defense

  had indeed been presented and was not at all missing. In fact, Pineda makes the Defendants’ case

  for them at pages 3 and 10 of her Rule 50(b) motion.

         In her written motion, Pineda admits that Calvo and Pescatlantic presented evidence that

  she: recommended and implemented a switch from one payroll system to another (p. 10),

  recommended the hiring of an Fattorney to draft employment documents for Pescatlantic (p. 10),

  created a logbook for salesmen (p. 3), purchased computers (p. 3), made collections from

  customers (p. 10), did the paperwork for shipments of fish that came in (p. 3), did the paperwork

  for the sale of the shipments (p. 3), paid bills (p. 10), booked trips (p. 3), and did other projects

  on the computer (p. 3).

         Although Pineda did not attach the entire transcripts of all the trial proceedings, those

  portions of the record that she did attach also support the administrative managerial defense. In

  the interest of economy, those are not reproduced here. But they are incorporated herein and




                                                  -3-
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 4 of 11



  made part hereof by way of this reference as if fully stated herein. They are more specifically

  found in Pineda’s Exhibit A [DE 93-2, at pages 30-32, 38, 52-53, and 103-105, 129] and her

  Exhibit B [DE 93-1, at pages 124, 129, and 130-131]. And although Pineda would prefer if those

  portions were ignored, they are evidence and they support that there was enough of it there to

  send to the Jury for determination.

         The question is not “whom does the court believe”, nor “whom would the movant have

  the court believe”. Rather the court “must consider all the evidence in the light most favorable to

  [Calvo and Pescatlantic] and determine ‘whether or not reasonable jurors could have concluded

  as this jury did based on the evidence presented.’” Combs v. Plantation Patterns, 106 F.3d 1519,

  1526 (11th Cir. 1997). Pineda concedes that “[t]he court must affirm the jury verdict unless there

  is no legal basis upon which the jury could have found for Defendant on the administrative

  exemption.” These are here own words. See the top of page 9 of her Rule 50(b) motion.

         But then Pineda does not present the evidence presented. She does not provide the

  transcript of the proceedings. Instead she cherry-picks excerpts, places them out of context, and

  makes conclusory remarks without substantiating them with any references to the record.

         Examples of that.

         But even so, from the meager offerings from the transcript that are presented by Pineda

  the fact that there was more than a scintilla of evidence presented by the Defendants in support

  of the fact that Pineda was an administrative managerial employee has been shown above.



       The allegations of in limine violations were not raised in the initial Rule 50(a) motion:

         Rule 50(b) allows for the renewal of a Rule 50(a) motion. Pineda concedes that it “must

  be based upon the same or similar grounds as the original request for judgment as a matter of law




                                                 -4-
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 5 of 11



  made under Rule 50(a) at the close of evidence and prior to being submitted to the jury.” See

  Pineda’s Rule 50(b) motion at page 8, where she cites to Howard, at 1243. The Eleventh District

  has made abundantly clear that the rule exists to

         avoid making a trap of the motion for judgement notwithstanding the verdict,
         either at the trial stage or on appeal. When a claimed deficiency in the evidence is
         called to the attention of the trial judge and counsel before the jury has
         commenced deliberations, counsel still may do whatever can be done to mend the
         case. But if the court and counsel learn of such a claim for the first time after
         verdict, both are ambushed and nothing can be done except by way of a complete
         new trial. It is contrary to the spirit of our procedures to permit counsel to be
         sandbagged by such tactics or the trial court to be so put in error.

  Howard, at 1243 (quoting National Industries, Inc. v. Sharon Steel Corp., 781 F.2d 1545 (11th

  Cir. 1986). The purpose of the requirement is to protect the non-movant from unfair surprise and

  the trial court from being put in error without first providing both an opportunity to undertake

  curative measures. Although no such measures were in this instance needed, because no

  violations of any in limine rulings actually took place, as will be shown below, Pineda’s attempt

  to raise the allegations that the court’s in limine rulings were violated by Pescatlantic and Calvo

  in this her Rule 50(b) motion for the very first time (which, even if true, would still not be related

  even remotely to the previously made argument that the Defendants presented no evidence

  whatsoever to support their administrative managerial exemption defense) without ever having

  raised this issue in her Rule 50(a) motion, renders the argument wholly improper and raises a

  bona fide issue as to whether the motion is frivolous.

         This is even more so apparent in light of the fact that Pineda knows, or should know, the

  aforementioned requirements for a Rule 50(b) motion to be proper. She cited in her motion to

  that very page of the Howard opinion whence the above quote is taken. Nevertheless, she fails to

  provide this court with a single argument for why she should be excused from strict enforcement

  of Rule 51(a)’s specificity requirement under the particular circumstances of the case. It would



                                                  -5-
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 6 of 11



  therefore be reasonable to presume either that she has no valid reason to be so excused or that

  she waived her opportunity to provide a reason for that, just as she had waived the opportunity

  she had had to raise the issue when she made her Rule 50(a) motion. In fact, the transcript shows

  that before denying the Rule 50(a) motion, the court even asked Pineda whether she had “[a]ny

  other motions?” Her answer was: “That’s it. I’m sorry.” The court did not deny the motion until

  after giving Pineda the opportunity to raise the very issues she now brings for the first time. [DE

  93-3; p.3, Ls.15-18].

         Pineda’s allegations of in limine violations in her Rule 50(b) motion is devoid of a proper

  basis. The second part of the Rule 50(b) motion should therefore too be denied.



                          There were no violations of any in limine rulings:

         There were no violations of any in limine rulings. Pineda alleges that the Defendants

  violated the court’s in limine rulings by: (1) inquiring into Pineda’s history of applying for work

  at the Pink Pony, BT’s Gentlemen’s Club, and other “gentlemen’s clubs,” (2) by way of Calvo’s

  testimony that he will check in the future whether prospective employees have sued their

  employers in the past, and (3) by use of the well-known idiom “wolf in sheep’s clothing,” which

  Pineda equates to calling her an “animal,” a “bad person,” and a “bad mother” without

  explaining how she makes that translation.

         First, Pineda admits that she opened the door to inquiry into her history of applying for

  work at the Pink Pony, BT’s Gentlemen’s Club, and other “gentlemen’s clubs,” when she

  introduced her job search log. See her motion at p. 8 and FN 3. And she does not explain how the

  fact that she opened the door is not a waiver of the in limine ruling and an invitation to the




                                                 -6-
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 7 of 11



  Defendants to inquire into the subject. Nevertheless, she accuses the Defendants of violating the

  court’s rulings. But there is no such thing—not after she opened the door.

         Second, Pineda admits that for tactical reasons she made the deliberate choice not to

  object when Calvo testified that he will check in the future whether prospective employees have

  sued their employers in the past. She admits the same for several other instances where things

  were said that she now complains about for the first time in her motions when she could have

  objected contemporaneously but chose to be silent. See her motion at FNs 7 and 8 and pp. 15, 16,

  and 18 et seq. Still, she seeks to eat her cake and have it too. But, just as “[a] motion for

  reconsideration does not operate like a golfer’s mulligan, giving the invoking party a chance to

  redo what it now wishes it had done differently,” neither does a Rule 59 motion for new trial. See

  Michael Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005).

         Pineda’s reliance on McWhorter v City of Birmingham, 906 F.2d 674 (11th Cir. 2009) is

  inapposite. In that case the Eleventh Circuit upheld the granting of a motion for new trial even

  though the movant had failed to object because it reviewed under an abuse of discretion standard

  and found no abuse. But in that case the grounds were different than those alleged here (which

  even so did not constitute a violation). In McWhorter, the court had prohibited the mention of a

  lawsuit. In closing arguments, McWhorter’s attorney not only mentioned the lawsuit, but he

  pinned his entire winning theory on that lawsuit and urged the jury to examine the excluded

  exhibit, which was the complaint from the excluded lawsuit. McWhorter, at 678. Moreover, the

  jury then demanded to see the excluded exhibit. Ibid. Without that demand, there would have

  been no evidence that the jury’s “calm and dispassionate consideration of the case…” had been

  “impaired” by the “misconduct of counsel.” See BankAtlantic v. Blythe Eastman Paine Webber,

  Inc., 955 F.2d 1467, 1474 (11th Cir. 1992). Although Pineda conjectures that because “[t]he




                                                 -7-
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 8 of 11



  defense did not address the Exhibit 8 email [from Pineda to Calvo, where she made a bunch of

  self-serving remarks to him after she had walked off the job]…” “[t]he jury could only find

  against Plaintiff based on passion and emotion, and not the facts of this case,” at page 16 of her

  motion, she does not explain how one follows the other, nor does she present any evidence

  whatsoever coming from the Jury as to what their motivation may have been. McWhorter is

  inapplicable to this lawsuit.

         Pineda presents no legal authority why the court should grant the motion. Instead of

  McWhorter, Pineda should have presented some case where the denial of a motion for new trial

  on the basis of a failure to object under circumstances similar to those in this lawsuit was

  reversed. Presumably there are none. Pineda also does not show how any harm may have come

  about when Calvo testified that he will check in the future whether prospective employees have

  sued their employers in the past. The in limine ruling had been that “[i]f the Defendants wish to

  introduce evidence of Plaintiff’s prior FLSA lawsuits, Defendants must explain….” But Calvo

  never testified about Pineda’s prior FLSA lawsuits, he only said that he will change certain

  procedures when hiring in the future. See pages 6 and 7 of Pineda’s motion, where she quotes

  Calvo and his counsel. That is not a violation of the in limine ruling.

         But even if it were, Pineda still fails to show how the alleged violation affected her

  substantial rights, how its flavor permeated the entire proceeding, how that permeation provides

  the conviction that the jury was influenced by passion and prejudice in reaching its verdict, or

  how the interests of substantial justice are at stake. But she is required to show that, if she is to

  carry her burden on a Rule 59 motion. And Pineda knows this. She cites all those requirements at

  pages 15 and 16 of her motion. But then she neglects actually to show how they are met. Instead

  she merely announces that they are.




                                                  -8-
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 9 of 11



          Pineda does not carry her burden to show why her failure to object should be excused.

  She failed to carry her burden with this allegation that there were in limine violations that justify

  a new trial too.

          Third, Pineda does not make a single reference to the record where she objected to the

  Defendants’ use of the well-known idiom “wolf in sheep’s clothing” or where the Defendants

  actually called Pineda an “animal,” a “bad person” or a “bad mother.” A thorough search of the

  portions of record that Pineda did provide reveals that none of those events ever occurred. Pineda

  never objected to the use of the idiom “wolf in sheep’s clothing.” The Defendants never called

  Pineda “an animal.” They never called her “a bad mother.” They never called her “a bad person.”

  The only reference to Pineda as “a bad person” is by her own counsel in her closing argument.

  He said: “The defendant is hoping that some of you might be prejudiced and think that, oh, she’s

  a bad person.” Pineda’s Exhibit B [DE 93-2, p. 130, Ls. 19-20]. Then he did it again at the end of

  his closing argument and left the jury with the following thoughts: “opposing counsel said she's a

  bad person. You should rule against her based on emotion. Forget about the evidence. You

  should rule against her because she applied at an adult entertainment club when she was out of a

  job, and she told you she prefers to do that rather than leave her children. He's trying to say she's

  a bad person. Don't rule against her.” [DE 93-2, pp. 171-172, Ls. 24-5]. By contrast, the record

  does not reveal that the Defendants even uttered the words “bad” and “person” in the same

  sentence during the proceedings.

          Moreover, every one of the five cases cited by Pineda at page 17 of her motion in support

  of her contention that the use of the phrase “wolf in sheep’s clothing” is impermissible are cases

  where the courts ruled the use of whatever was there the offending phrase to be insufficient

  grounds for reversal. Pineda does not present a single case where the use of the much worse




                                                  -9-
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 10 of 11



   phrases that she would have this court believe are the same as “wolf in sheep’s clothing” resulted

   in a new trial. And that is so even though she claims that “there are numerous decisions

   involving requests for new trial when a party argues that the other party should be regarded as a

   ‘wolf in sheep’s clothing.’” Which of those numerous cases resulted in a new trial on that basis?

          If anyone violated the in limine prohibition against calling Pineda a “bad person,” it was

   not the Defendants.



         The accusations against the court and Calvo’s counsel are not the product of reason:

          Pineda’s accusation against the court that it deliberately harried the jury so as to be able

   to close the courthouse for the day and her accusations that Calvo’s testimony was coached are

   not supported with one iota of evidence nor by any rational argument.



           Pineda waived her objections against Walter Gonzalez’s impeachment testimony:

          Pineda complains that Walter Gonzalez was an undisclosed witness. But fails to

   recognize that impeachment and rebuttal witnesses are seldom known in advance and the failure

   to disclose them is not a violation of any kind.



          WHEREFORE it is requested that the Plaintiff’s motion for new trial be denied.

          Dated: January 3, 2019                      Respectfully submitted,

                                                      s/Darius Asly
                                                      Darius Asly, Fla. Bar No. 83999
                                                      Limited Attorney for the Defendants
                                                      3500 Flamingo Dr, Miami Beach, FL 33140
                                                      (305) 906-6000, (305) 672-3400 fax
                                                      da@aslylaw.com




                                                  - 10 -
Case 1:16-cv-25291-EGT Document 95 Entered on FLSD Docket 01/03/2019 Page 11 of 11



                                        Certificate of Service

          I hereby certify that a true and correct copy of the foregoing was served by CM/ECF and

   email on January 3, 2019 on all counsel or parties of record on the Service List below.

                                                    s/Darius Asly
                                                    Darius Asly
   Service List

   Attorney Edilberto O. Marban                     Attorney German Morales and
   Counsel for the Defendants                       Attorney Glenn R. Goldstein
   The Law Offices of Eddy O. Marban                Counsel for the Defendants
   2655 S Le Jeune Rd, Ste 804                      Morales, Goldstein, & Barducci, PLLC
   Coral Gables, FL 33134                           150 SE 2nd Ave, Ste 805
   (305) 448-9292                                   Miami, FL 33131
   (305) 309-9978 fax                               (561) 573-2106
   em@eddymarbanlaw.com                             (954) 374-1111
                                                    (305) 400-0722 fax
                                                    ggoldstein@g2legal.net
                                                    gmorales@lawgmorales.com




                                                 - 11 -
